Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 3, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149346(19)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  WAED MURAD (Deceased), and HUDA                                                                                     Justices
  MURAD (Surviving Spouse),
            Plaintiff-Appellant,
  v                                                                 SC: 149346
                                                                    COA: 318343
                                                                    MCAC: 12-000036
  METRO CAR COMPANY and
  FRANKENMUTH MUTUAL INSURANCE
  COMPANY,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September 5,
  2014 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 3, 2015
         d0223
                                                                               Clerk